



Exhibit 10.3


O’REILLY AUTOMOTIVE, INC. 2017 INCENTIVE AWARD PLAN


STOCK OPTION GRANT NOTICE & STOCK OPTION AGREEMENT


O’Reilly Automotive, Inc. (the “Company”), pursuant to its 2017 Incentive Award
Plan (the “Plan”), hereby grants to the individual listed below (the
“Optionee”), an option to purchase the number of shares of the common stock of
the Company (“Shares”), set forth below (the “Option”). This Option is subject
to all of the terms and conditions set forth herein and in the Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Agreement.


Optionee: [ ]
Grant Date: [ ]
Vesting Commencement Date: [ ]
Exercise Price per Share: $[ ] /Share
Total Exercise Price: $[ ]
Total Number of Shares Subject to the Option: [ ] shares
Expiration Date: [ ]
Type of Option:
Incentive Stock Option [ ]
Non-Qualified Stock Option [ ]
Vesting Schedule: [ ]


Termination:
The Option shall terminate on the Expiration Date set forth above or, if
earlier, in accordance with the terms of the Agreement.



By his or her signature, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Optionee has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan. The Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or relating to the Option.


O’REILLY AUTOMOTIVE, INC.
 
OPTIONEE
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
By:
 
 
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 
 
 
 
 
Address:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




Exhibit A


STOCK OPTION AGREEMENT


Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, O’Reilly Automotive, Inc.
(the “Company”), has granted to the Optionee an option (the “Option”) under the
Company’s 2017 Incentive Award Plan, as amended from time to time (the “Plan”)
to purchase the number of shares of common stock of the Company (“Shares”)
indicated in the Grant Notice. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and Grant Notice.


GENERAL


Incorporation of Terms of Plan
. The Option is subject to the terms and conditions of the Plan, which are
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.


GRANT OF OPTION


Grant of Option
. In consideration of the Optionee’s past and/or continued employment with or
service to the Company or any Affiliate and for other good and valuable
consideration, effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), the Company grants to the Optionee the Option to purchase any
part or all of the aggregate number of Shares set forth in the Grant Notice,
upon the terms and conditions set forth in the Plan and this Agreement.


Exercise Price
. The exercise price of the Shares subject to the Option shall be as set forth
in the Grant Notice, without commission or other charge; provided, however, that
the exercise price per share of the Shares subject to the Option shall not be
less than 100% of the Fair Market Value of a Share on the Grant Date.
Notwithstanding the foregoing, if this Option is an Incentive Stock Option and
the Optionee is a Greater Than 10% Stockholder as of the Grant Date, the
exercise price per share of the Shares subject to the Option shall not be less
than 110% of the Fair Market Value of a Share on the Grant Date.


Consideration to the Company
. In consideration of the grant of the Option by the Company, the Optionee
agrees to render services to the Company or any Affiliate. Nothing in the Plan
or this Agreement shall confer upon the Optionee any right to continue in the
employ or service of the Company or any Affiliate or shall interfere with or
restrict in any way the rights of the Company and its Affiliates, which rights
are hereby expressly reserved, to discharge or terminate the services of the
Optionee at any time for any reason whatsoever, with or without Cause, except to
the extent expressly provided otherwise in a written agreement between the
Company or an Affiliate and the Optionee.


PERIOD OF EXERCISABILITY


Commencement of Exercisability.


Except as otherwise provided herein, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.


No portion of the Option which has not become vested and exercisable as of the
date of the Optionee’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and the Optionee.


Duration of Exercisability
. The installments provided for in the vesting schedule set forth in the Grant
Notice are cumulative. Each such installment which becomes vested and
exercisable pursuant to the vesting schedule set forth in the Grant Notice shall
remain vested and exercisable until it becomes unexercisable under Section 3.3
hereof.


Expiration of Option
. The Option may not be exercised to any extent by anyone after the first to
occur of the following events:


The Expiration Date set forth in the Grant Notice;


A- 1

--------------------------------------------------------------------------------





If this Option is designated as an Incentive Stock Option and the Optionee is a
Greater Than 10% Stockholder as of the Grant Date, the expiration of five (5)
years from the Grant Date;


The date of the Optionee’s Termination of Service by the Company for any reason
(other than due to death or disability);


The expiration of twelve (12) months from the date of the Optionee’s Termination
of Service by reason of the Optionee’s death or disability, but only as to the
vested portion of any grant of options at the time of the Optionee’s death or
disability;


The expiration of twelve (12) months from the date of the Optionee’s Retirement
of Service from the Company; The start of business on the date of the Optionee’s
Termination of Service by the Company for Cause;


The date upon which Optionee is or accepts transfer to a position within the
Company that is not eligible for options, as determined from time to time by the
Administrator of the Plan, but only as to the unvested portion of any grant of
options at the time of transfer; or


The date upon which Optionee is demoted to a position within the Company that is
not eligible for the number of options granted, as determined from time to time
by the Administrator of the Plan, but only as to the unvested portion of any
grant of options at the time of demotion.


The Optionee acknowledges that an Incentive Stock Option exercised more than
three (3) months after the Optionee’s Termination of Service, other than by
reason of death or disability, will be taxed as a Non-Qualified Stock Option.


Special Tax Consequences
. The Optionee acknowledges that, to the extent that the aggregate Fair Market
Value (determined as of the time the Option is granted) of all Shares with
respect to which Incentive Stock Options, including the Option, are exercisable
for the first time by the Optionee in any calendar year exceeds $100,000, the
Option and such other options shall be Non-Qualified Stock Options to the extent
necessary to comply with the limitations imposed by Section 422(d) of the Code.
The Optionee further acknowledges that the rule set forth in the preceding
sentence shall be applied by taking the Option and other “incentive stock
options” into account in the order in which they were granted, as determined
under Section 422(d) of the Code and the Treasury Regulations thereunder.


EXERCISE OF OPTION


Person Eligible to Exercise
. Except as provided in Section 5.2 hereof, during the lifetime of the Optionee,
only the Optionee may exercise the Option or any portion thereof. After the
death of the Optionee, any exercisable portion of the Option may, prior to the
time when the Option becomes unexercisable under Section 3.3 hereof, be
exercised by the deceased Optionee’s personal representative or by any person
empowered to do so under the deceased Optionee’s will or under the
then-applicable laws of descent and distribution.


Partial Exercise
. Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.3
hereof. However, the Option shall not be exercisable with respect to fractional
shares.


Manner of Exercise
. The Option, or any exercisable portion thereof, may be exercised solely by
delivery to the Secretary of the Company (or any third party administrator or
other person or entity designated by the Company) of all of the following prior
to the time when the Option or such portion thereof becomes unexercisable under
Section 3.3 hereof:


A written or electronic notice complying with the applicable rules established
by the Administrator stating that the Option, or a portion thereof, is
exercised. The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion of the Option;


Full payment of the exercise price and, if applicable, withholding taxes to the
stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 4.4
hereof;


Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or


A- 2

--------------------------------------------------------------------------------



regulations, the rules of any securities exchange or automated quotation system
on which the Shares are listed, quoted or traded or any other applicable law;
and


In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option.


Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time , and a ny exercise
of the Option shall be contingent upon, and shall not be effective until the
determination by the Company that Optionee’s employment status with the Company
is satisfactory to the Company based on, among other things, the status of any
pending loss prevention investigation.


Method of Payment
. Payment of the exercise price shall be by any of the following, or a
combination thereof, at the election of the Optionee:
Cash;
Check;


With the consent of the Administrator, delivery of a written or electronic
notice that the Optionee has placed a market sell order with a broker with
respect to Shares then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the aggregate exercise price; provided, that
payment of such proceeds is then made to the Company upon settlement of such
sale;


With the consent of the Administrator, surrender of other Shares which have been
held by the Optionee for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares with respect to which the Option or portion thereof is being
exercised;
With the consent of the Administrator, such other form of legal consideration as
may be acceptable to the Administrator. Conditions to Issuance of Stock
Certificates
. The Shares deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued Shares, treasury
Shares or issued Shares which have then been reacquired by the Company. Such
Shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any certificates or make any book entries evidencing Shares
purchased upon the exercise of the Option or portion thereof prior to
fulfillment of the conditions set forth in Section 11.4 of the Plan.


Rights as Stockholder
. The holder of the Option shall not be, nor have any of the rights or
privileges of, a stockholder of the Company, including, without limitation,
voting rights and rights to dividends, in respect of any Shares purchasable upon
the exercise of any part of the Option unless and until such Shares shall have
been issued by the Company and held of record by such holder (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 13.2 of the Plan.


OTHER PROVISIONS


Administration
. The Administrator shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon the Optionee, the Company and all other interested persons. No
member of the Administrator or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Option.


Transferability of Option
. Except as otherwise set forth in the Plan:


The Option may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution;


The Option shall not be liable for the debts, contracts or engagements of the
Optionee or the Optionee’s successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other


A- 3

--------------------------------------------------------------------------------



means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) unless and until the Option has been
exercised, and any attempted disposition thereof prior to exercise shall be null
and void and of no effect, except to the extent that such disposition is
permitted by Section 5.2(a) hereof; and


During the lifetime of the Optionee, only the Optionee may exercise the Option
(or any portion thereof); after the death of the Optionee, any exercisable
portion of the Option may, prior to the time when such portion becomes
unexercisable under the Plan or this Agreement, be exercised by the Optionee’s
personal representative or by any person empowered to do so under the deceased
Optionee’s will or under the then-applicable laws of descent and distribution.


Tax Consultation
. The Optionee represents that the Optionee has consulted with any tax
consultants the Optionee deems advisable in connection with the purchase or
disposition of Shares and that the Optionee is not relying on the Company for
any tax advice.


Adjustments
. The Optionee acknowledges that the Option is subject to modification and
termination in certain events as provided in this Agreement and Article 13 of
the Plan.


Notices
. Any notice to be given under the terms of this Agreement to the Company shall
be addressed to the Company in care of the Secretary of the Company at the at
the Company’s principal office, and any notice to be given to the Optionee shall
be addressed to the Optionee’s last address reflected on the Company’s records.
Any notice which is required to be given to the Optionee shall, if the Optionee
is then deceased, be given to the person entitled to exercise his or her Option
pursuant to Section 4.1 hereof by written notice under this Section 5.5. Any
notice shall be deemed duly given when sent via email or when sent by reputable
overnight courier or by certified mail (return receipt requested) through the
United States Postal Service.


Optionee’s Representations
. If the Shares purchasable pursuant to the exercise of this Option have not
been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time this Option is exercised, the
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, make such written representations as are
deemed necessary or appropriate by the Company and/or its counsel.


Titles
. Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.


Governing Law
. The laws of the State of Missouri shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


Conformity to Securities Laws
. The Optionee acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.


Amendments, Suspension and Termination
. To the extent permitted by the Plan, this Agreement may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Administrator or the Board, provided, however, that, except as
may otherwise be provided by the Plan, no amendment, modification, suspension or
termination of this Agreement shall adversely affect the Option in any material
way without the prior written consent of the Optionee.


Successors and Assigns
. The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth in this Article 5, this Agreement shall be binding upon the
Optionee and his or her heirs, executors, administrators, successors and
assigns.




A- 4

--------------------------------------------------------------------------------



Notification of Disposition
. If this Option is designated as an Incentive Stock Option, the Optionee shall
give prompt notice to the Company of any disposition or other transfer of any
Shares acquired under this Agreement if such disposition or transfer is made (a)
within two (2) years from the Grant Date with respect to such Shares or (b)
within one (1) year after the transfer of such Shares to the Optionee. Such
notice shall specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by the Optionee in such disposition or other transfer.


Limitations Applicable to Section 16 Persons
. Notwithstanding any other provision of the Plan or this Agreement, if the
Optionee is subject to Section 16 of the Exchange Act, then the Plan, the Option
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.


Not a Contract of Service Relationship
. Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue to serve as an Employee or other service provider of the
Company or any of its Affiliates or shall interfere with or restrict in any way
the rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Optionee at any time for
any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Optionee.


Entire Agreement
. The Plan, the Grant Notice and this Agreement (including all Exhibits thereto,
if any) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof.


Section 409A
. Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code. The Administrator
may, in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code.






A- 5